Order, Supreme Court, New York County (Stuart Cohen, J.), entered on or about May 9, 1994, which insofar as appealed from as limited by defendant’s brief, denied defendant’s motion for a change of venue from New York County to Westchester County, unanimously affirmed, without costs.
There is no merit to defendant’s request for a change of venue based on the convenience of material witnesses. The report of defendant’s investigator purporting to show that a liability witness and emergency room physician would be inconvenienced by a trial in New York County is directly refuted by their sworn affidavits to the contrary. Similarly, defendant’s conclusory claim that the many medical providers who treated plaintiff, all of whom reside in Westchester County, would be inconvenienced by a trial in New York County is sufficiently refuted by the affidavits submitted by two such providers that they would not be inconvenienced. Representations concerning the convenience of liability witnesses were also conclusory and properly rejected. Concur— Kupferman, J. P., Ross, Rubin and Williams, JJ.